Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed in the amendment filed on 10/18/2021 have been fully considered but they are not persuasive. The reason set forth below.

REMARKS
1.   	On pages 10-11 of the remark Applicant argued prior art Wu fails to teach the claimed limitation “distributing, by the network device, the route to hardware of the network device”  
 	
 	In response:
 	The examiner respectfully disagrees. Wu in the abstract discloses border gateway receives BGP route from the neighbor and then sends a message to the sender of route. Sender stores the received information. The message includes target address of selected route and address space of local autonomous system. Here Border gateway corresponds to network device and sender corresponds to hardware. Sending message to the sender that indicates target address of selected route means distributing the route to hardware.    

2.	On pages 12-13 of the remark Applicant argued prior art Wu fails to teach the claimed limitation “determining, by the network device, a BGP state of the network device” and “when the BGP state indicates advertising a route, advertising, by the network device, a route in the linked list of routes to be advertised.” 

In response:
 	The examiner respectfully disagrees. Prior art Wu on page 5 discloses border gateway receives the updated message from the neighbor. Here updated message received by border gateway corresponds to BGP state of the network. Updated message indicates to advertise a new route.  Based on the updated message (=BGP state), the border gateway sends the new route information to the sender means advertising by the network node a route.    

3.   	On pages 13 of the remark Applicant argued prior art Wu fails to teach the claimed limitation “recording, by the network device, the route into a linked list of routes to be advertised”

In response:
 	The examiner respectfully disagrees. Both of the references Wu and Bosch discloses of receiving information from the neighboring device. Wu discloses a BGP router receive information from a neighboring router. Bosch also discloses a router receiving information from a neighboring router. Bosch at Fig.4:302, paragraph [0061] discloses a router receives advertisement from a downstream router (=neighboring router). Wu does not disclose of recording router. However Bosch at paragraph Fig.4; [0061]; [0064] discloses a RP module of the router initiates programming the host route included within the host route advertisement to data plane 104B (304).  For example, RP module 106 may initiate programming the advertised host route by sending route update 124 including the advertised host route to forwarding component 117 means recording the route by the router. [0034] discloses router could be the BGP router. 




In response:
 	The examiner respectfully disagrees. Prior art Bosch at [0043] and [0045]-[0047] discloses a router receiving information from another router that indicates timing information to delay installing a route. Here the information corresponds to the BGP state. Based on the information the receiving router delay installing a route until a time equal to the delay time interval expitres. 

 	For the above reasons, examiner maintains the rejections.   


Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being un-patentable over Applicant submitted prior art CN 1761244 A to Wu et al. (hereinafter Wu) in view of U.S.  Pre-Grant Publication US 2013/0201909 to Bosch et al. (hereinafter Bosch)
	
 	As to claims 1 and 8, Wu discloses a method of advertising a route, comprising:
 	receiving, by a network device, a route advertised by a Border Gateway Protocol (BGP) neighbor (Wu; Abstract, Page 3 discloses a sender node receiving a route advertisement from a neighboring node)
 	distributing, by the network device, the route to hardware of the network device (Wu; Abstract, Pages 3-4 discloses: If the border router receives the Update message sent by the neighboring router or the routing policy of the border router changes, the border router replaces the original forwarding route after the routing process, and sends a newly elected one);
 	 determining, by the network device, a BGP state of the network device (Wu; Abstract, Pages 3-4 discloses Step 3.2);
 	when the BGP state indicates advertising a route (Wu; Abstract; Page 3 discloses If the border router receives the Update message of the neighboring router, which includes a new route),
 	advertising, by the network device, a route in the linked list of routes to be advertised (Wu; Abstract; Page 3 discloses If the border router receives the Update message of the neighboring router, which includes a new route, that is, the BGP routing table of the border router does not have other routes to the same destination network address, the border router selects the new route as the forwarding route. Sending a routing notification message to the neighboring router that sends the Update message, where the value of the type field is "1", including the destination network address of the new route and the address space of the local autonomous system)
 	Wu discloses a network node determining route, but fails to disclose of waiting for the advertisement based on the BGP state. However, Bosch discloses 
 	recording, by the network device, the route into a linked list of routes to be advertised (Bosch; [0064] discloses a router store a copy of the stale route. [0034] discloses of advertising route)
 	when the BGP state indicates waiting to advertise a route (Bosch; [0043]; [0045]-[0047]),
 	updating, by the network device, the BGP state to advertising a route after a set time length (Bosch; [0043]; [0045]-[0047] discloses of advertising after a delay time indicated by another router) and
 	advertising, by the network device, a route in the linked list of routes to be advertised (Bosch; [0043]; [0045]-[0047] discloses of advertising after a delay time indicated by another router); and
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to make a decision based on the recoded route and thus provide a QoS. 

Allowable Subject Matter
	Claims 2-7 and 9-14 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478